Citation Nr: 0017834	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-01 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for status 
post fracture, right wrist (major), prior to October 19, 
1999.

2.  Entitlement to a disability rating in excess of 10 
percent for status post fracture, right wrist (major), from 
October 19, 1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied a 
compensable disability rating for the veteran's service-
connected right wrist condition. 

In May 1999, the Board remanded this claim for additional 
development.  Although the RO complied with the Board's 
instructions, it is necessary to again REMAND this claim for 
the reason discussed below.

While this claim was in remand status, a January 2000 rating 
decision assigned a 10 percent disability rating for the 
veteran's right wrist condition effective from October 19, 
1999, the date he underwent VA examination.  This was not a 
full grant of the benefit sought on appeal because higher 
disability ratings are available for wrist disorders.  On a 
claim for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.  Since the veteran had perfected 
his appeal from the initial denial of his claim for an 
increase, the Board will address whether he was entitled to a 
compensable disability rating prior to October 19, 1999, as 
well as whether he is entitled to a disability rating higher 
than 10 percent from October 19, 1999.  Therefore, the issues 
on appeal have been rephrased as shown above.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.

The report of the examination conducted in 1999 is inadequate 
for the Board to determine the current degree of impairment 
resulting from the veteran's right wrist disorder.  The 
majority of the examination report is comprised of answers to 
a specific series of questions, but those specific questions 
are not contained in the examination report associated with 
the claims folder.  While the examination appears to have 
been a detailed one, responsive to the prior remand, the 
Board requires sufficient information be provided to permit a 
determination as to whether the examination was as complete 
and detailed as necessary.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the 
specific questions do not accompany the examination report, 
remand is required so that information may be provided.  On 
remand, the RO should obtain a comprehensive report of the 
October 1999 VA examination that includes the questions to 
which the examiner was responding.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Obtain a comprehensive report of the 
October 1999 VA physical examination from 
the VA Medical Center in Birmingham.  The 
RO should make sure that the report 
contains the specific questions that 
prompted the examiner's responses in the 
original examination report.  

2.  If, and only if, a comprehensive 
report containing the specific questions 
cannot be obtained, schedule the veteran 
for another VA examination.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
prior VA examination reports.

All indicated tests are to be performed 
in order to ascertain the severity of the 
veteran's right wrist condition, 
including range of motion testing.  Any 
limitation of motion or functional 
limitation of the right wrist that is 
attributable to the service-connected 
condition of status post fracture of the 
right wrist should be identified.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions, including from 
pain on motion, and the effect the 
service-connected disability has upon the 
veteran's daily activities.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
medical rationale for all opinions 
expressed must be provided.

3.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  If 
another VA examination is necessary, 
ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested and that it 
includes the questions to which answers 
are provided.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his service-connected right wrist 
condition, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must consider whether the 
veteran was entitled to a compensable 
disability rating prior to October 19, 
1999, as well as whether he is entitled 
to a disability rating higher than 10 
percent from October 19, 1999.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative an adequate supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to comply fully with a previous 
remand.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 

2000).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV,directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


